Citation Nr: 0822379	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  03-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of the filing of a substantive appeal for the 
issue of entitlement to service connection for the cause of 
the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and D.A.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

Appellant is the surviving spouse of the veteran who is 
reported to have served in the Philippine Commonwealth Army 
from September 1941 to April 1942; in the Recognized 
Guerrillas from March 1945 to November 1945; and in the 
Regular Philippine Army from November 1945 to February 1946.  
He died in February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that 
appellant's appeal of the RO's November 2001 denial of a 
claim for service connection for the cause of the veteran's 
death could not be accepted as it was not timely filed.

In a Board decision, dated in March 2005, the Board found 
that the appellant did not file a timely substantive appeal 
on the claim for service connection for cause of death, and 
that the Board therefore lacked jurisdiction to consider this 
matter.  The veteran filed a timely appeal of this decision, 
and in a Memorandum Decision, dated in November 2007, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter for 
further adjudication consistent with the Court's decision.

As a result of the Board's determination that appellant never 
received a statement of the case in this matter, the Board 
finds that is now necessary that the claim for service 
connection for cause of death be remanded for the issuance of 
a statement of the case and other appropriate development.  
The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 2003 statement of the case was sent to 
appellant at an address that was different than her address 
of record.

2.  Appellant's June 2003 letter requesting the status of her 
claim is additional evidence that she did not receive the 
January 2003 statement of the case.

3.  The use of an incorrect address and the appellant's June 
2003 letter requesting the status of her claim is sufficient 
to rebut the presumption of regularity.

4.  The appellant did not receive the January 2003 statement 
of the case, and the November 2001 rating decision is not yet 
final.  


CONCLUSION OF LAW

Since appellant was not furnished with a statement of the 
case with respect to the November 2001 rating decision's 
denial of her claim for service connection for cause of the 
veteran's death, that rating decision is not yet final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant asserts that she never received the January 2003 
statement of the case with respect to the November 2001 
rating decision's denial of her claim for service connection 
for cause of death, and that the November 2001 should 
therefore not be considered final.  There is no dispute that 
appellant filed a timely notice of disagreement with the 
November 2001 rating decision in May 2002.  Thereafter, the 
RO issued a January 2003 statement of the case as to this 
claim, which was sent to appellant at an address that was 
different than appellant's address of record.  Thereafter, 
appellant sent the RO a June 2003 letter requesting 
information as to the status of her claim.  In response, the 
RO issued a determination in August 2003, in which it advised 
the appellant that since a substantive appeal had not been 
timely received, her appeal had been found to be untimely, 
and that the November 2001 rating decision was now final.  
This RO's August 2003 determination is the subject of the 
current appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The law 
requires that a substantive appeal be filed within 60 days 
from the date of mailing of the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the rating decision being 
appealed, whichever period ends later.  An extension of the 
60-day period for filing a substantive appeal or the 60-day 
period for responding to a supplemental statement of the case 
may be granted for good cause shown, but the request for an 
extension must be made prior to expiration of the time limit 
for filing the substantive appeal.  Otherwise the decision 
becomes final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.303.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Although appellant asserts that she never received the 
January 2003 statement of the case, "[t]here is a presumption 
of regularity under which it is presumed that government 
officials 'have properly discharged their official duties.'"  
Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting 
United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the 
appellant, in addition to asserting nonreceipt, bears the 
burden of producing clear evidence that VA did not follow its 
regular mailing practices or that its practices were not 
regular.  See Ashley, 2 Vet. App. at 309.  Absent the 
production of such clear evidence, delivery is proven.  If, 
on the other hand, clear evidence is presented to rebut the 
presumption of regularity, the burden then shifts to the 
Secretary to establish proper mailing of notice in accordance 
with the Court's case law.  See Baxter v. Principi, 17 Vet. 
App. 407, 410 (2004).

Whether clear evidence exists to rebut the presumption of 
regularity is a question of law that the Court reviews de 
novo.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  
An "assertion of nonreceipt, standing alone, does not rebut 
the presumption of regularity in VA's mailing process."  
Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the 
clear evidence requirement mandates not only a declaration by 
the appellant of nonreceipt, but additional evidence to 
corroborate the appellant's declaration, such as an 
addressing error by VA that was consequential to delivery.  
See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) 
("The purpose of an address is to supply information for 
delivery of mail to its intended destination.  Hence, an 
address containing errors inconsequential to delivery is 
still proper.").

VA's use of an incorrect address is often consequential to 
delivery.  Thus, the existence of clear evidence to rebut the 
presumption of regularity has been found when VA addressed 
communications to a wrong street name, wrong street number, 
or wrong ZIP code in circumstances indicating that such 
errors were consequential to delivery.  Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (finding the existence of clear 
evidence to rebut the presumption of regularity where the 
Board mailed a decision to "244 Allen St., East Montevallo, 
AL 35115" when the claimant's correct address was "244 Island 
St. East, Montevallo, AL 35115" (emphasis added)); Piano v. 
Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) 
(finding the existence of clear evidence to rebut the 
presumption of regularity where the Board mailed its decision 
to "2313 Isabela, Philippines" when the claimant's correct 
address was "3313 Isabela, Philippines" (emphasis in 
original)); see also Crain, 17 Vet. App. at 188-89 (finding 
the existence of clear evidence to rebut the presumption of 
regularity when VA mailed a Statement of the Case to an 
incorrect ZIP code that was associated with a city located 
approximately 112 miles from the city corresponding to the 
correct ZIP code); but see Santoro, 274 F.3d at 1370 (finding 
use of wrong ZIP code inconsequential to delivery for 
purposes of 38 U.S.C. § 7266(a) when veteran addressed his 
Notice of Appeal using the ZIP code for the Department of 
Veterans Affairs instead of this Court's ZIP code).  Clarke 
v. Nicholson, 21 Vet. App. 130, 133 (2007).

Finally, it has been held that the presumption was rebutted 
where the Secretary was unable to demonstrate that VA had 
mailed notice of a decision and the claimant's correspondence 
reflected that he was seeking information regarding the 
status of his claim after notice had allegedly been mailed to 
him.  See Chute v. Derwinski, 1 Vet. App. 352, 353 (1991) 
(per curiam order).  

Here, the Board initially finds that the name of the 
appellant's street on the January 2003 statement of the case 
is sufficiently different from the correct name of the street 
in the claims file so as to cause the Board to conclude that 
such error was consequential to delivery.  Fluker, supra.  In 
addition, the record does not otherwise reflect that 
appellant received the January 2003 statement of the case as 
addressed, and appellant sought information regarding the 
status of her claim in June 2003 after the statement of the 
case had allegedly been mailed to her in January 2003.  
Chute, supra.  Consequently, the Board will conclude that the 
presumption of regularity has been rebutted.  Since the 
burden then shifts to the Secretary to establish proper 
mailing of notice in accordance with the Court's case law 
(See Baxter v. Principi, 17 Vet. App. 407, 410 (2004)), and 
such proper mailing cannot be established, the Board will 
give appellant the benefit of the doubt, and conclude that 
the January 2003 statement of the case was never received by 
the appellant.  

Since the Board has determined that appellant did not receive 
the January 2003 statement of the case, the November 2001 
rating decision is not yet final, and to this extent only, 
the appeal is granted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20,202, 20.302.  

The Board finds it unnecessary to address the issue of 
whether the presumption of regularity is even applicable with 
respect to mailings within the Philippines since it has 
determined that evidence of record is sufficient to rebut the 
presumption and the appeal has been granted.


ORDER

Appellant did not receive the January 2003 statement of the 
case and the November 2001 rating decision is not yet final.  
The appeal to this extent only is granted.  


REMAND

As noted above, the Board finds that the appellant never 
received the January 2003 statement of the case with respect 
to the November 2001 rating decision's denial of service 
connection for cause of death.  Thus, the November 2001 
rating decision did not become final.  As such, this matter 
is remanded to the RO/AMC for the issuance of an appropriate 
statement of the case, and any other action deemed necessary.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case with respect to the November 
2001 denial of the appellant's claim 
for service connection for the cause of 
the veteran's death, and take any other 
action deemed necessary.  The appellant 
should be informed that she must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of this 
issue to the Board.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  Otherwise, if a timely 
substantive appeal is filed, this claim 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


